DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on August 5, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

 	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent No. 6,423,980 B1), as cited in the IDS and hereafter “Wilson”, and further in view of Wang et al. (CN 111063752A), machine translation provided and hereafter “Wang”.

	As to claim 1, Wilson teaches:
An electrical readout optical sensor, comprising a back electrode layer 110, a semiconductor layer 101, and a metal or metalloid layer 130.  Wilson teaches a metal layer 130 comprising gold.  See Wilson, col. 5 ll. 53-55.

Wherein the semiconductor layer is a main body portion and is divided into a first surface (top surface) and a second surface (bottom surface), the first surface is provided with a groove structure, and forms a grating 120.

The back electrode layer covers the second surface of the semiconductor layer.  Wilson teaches the back electrode layer 110 covering an entire second (bottom) surface of the semiconductor layer 101.  Id. at FIG. 1.

The metal or metalloid layer covers the first surface (top surface) of the semiconductor layer, and forms a phototube for generating a photocurrent signal having a wide wavelength range and high linearity.  Given that Wilson teaches a 

However, Wilson does not teach the back electrode layer comprising metal.
On the other hand, Wang teaches a bottom electrode 1 of a photodetector formed from copper.  See Wang, FIG. 1, “Example 1”. 
One of ordinary skill in the art before the effective filing date would have recognized that the substitution of a copper back electrode layer would yield the predictable result of providing a low resistance contact.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the copper back electrode layer as taught by Wang into the overall optical sensor as taught by Wilson.  

	As to claim 2, Wang teaches ohmic contact.  Id. at “Example 1”.

 	As to claim 3, Wang teaches a top electrode 3, corresponding to Wilson’s metal or metalloid layer, that is in Schottky contact with the first (top) surface of the semiconductor layer.  Id.

 	As to claim 4, Wilson teaches a plurality of grooves formed as part of the grating 120, and on a first (top) surface of the semiconductor layer.  See Wilson, FIG. 1.

 	As to claim 5, Wilson teaches the plurality of grooves arranged at equal intervals.  Id.

 	As to claim 6, Wilson teaches GaAs or InP.  Id. at col. 5 ll. 49-50.

 	As to claim 7, the limitation “at least one of a metal material and a metalloid two-dimensional atomic crystal material” is considered because parent claim 1 recites “a metal or metalloid layer” (emphasis added) and Wilson teaches a metal.  In other words, the “or” conjunction does not require both a metal and a metalloid layer to be formed.  Wilson further teaches a thickness of metal layer 130 at 50 nm.  Id. at col. 5 ll. 53-55.

 	As to claim 8, Wilson teaches a gold metal material.  Id.  As discussed previously, the metalloid material limitation is considered because the “or” conjunction does not require both a metal and a metalloid layer to be formed.

 	As to claim 9, Wilson teaches a two-dimensional periodic structure.  Id. at FIG. 3, FIG. 4A, FIG. 4B.

 	As to claim 10, Wilson teaches the thickness and period of the grating are result effective variables, as different thickness values result in different phase delays and different periods result in different diffraction angles.  Id. at col. 4 ll. 1-14, 41-58.  
Although Wilson does not explicitly teach a grating period of 0.2 to 2 times an operating wavelength and a grating thickness is 0.02 to 0.2 times the operating wavelength, it would have been obvious to one of ordinary skill in the art before the effective filing date to 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829